NO. 07-01-0293-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                     MARCH 6, 2002

                          ______________________________


                             AMILEE WENDT, APPELLANT

                                            V.

                  THE LAMAR COUNCIL OF CO-OWNERS,
         TRULY NOLEN OF AMERICA, INC., INDIVIDUALLY AND D/B/A
     TRULY NOLEN EXTERMINATING, INC. AND ALICE LOSSEN, APPELLEES


                        _________________________________

             FROM THE 269TH DISTRICT COURT OF HARRIS COUNTY;

             NO. 96-59117; HONORABLE JOHN WOOLDRIDGE, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant Amilee Wendt perfected this appeal from a take nothing judgment on her

negligence claims against appellees. Both the clerk’s record and reporter’s record have

been filed. Appellant’s brief was due to be filed no later than December 6, 2001, but has

yet to be filed. By letter dated February 8, 2002, this Court notified counsel of the defect
and also directed counsel to show good cause for continuing this appeal within ten days.

Counsel did not respond and the brief remains outstanding.


      Accordingly, we dismiss the appeal for want of prosecution and failure to comply

with an order of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).



                                                Don H. Reavis
                                                  Justice

Do not publish.




                                           2